Citation Nr: 1440037	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-22 363	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1.  Entitlement to a rating higher than 50 percent for overuse syndrome of the left hand.

2.  Entitlement to special monthly compensation for loss of use of the left upper extremity.

3.  Entitlement to special monthly compensation based on the need for regular aid and attendance of another person.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and T.M.

ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1968 to March 1971.  

This matter is before the Board of Veterans Appeals (Board) on appeal of rating decisions in August 2009 and November 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In December 2013 the Board remanded the case for further development, which has been completed.


FINDINGS OF FACT

1.  The service-connected overuse syndrome of the left hand is manifested by unfavorable ankylosis of five digits, but not by amputation of any digit.

2.  The service-connected disabilities of the left upper extremity do not result in functional impairment such that no effective function remains other than that which could be equally well served by an amputation with prosthesis.

3.  The service-connected disabilities require the aid of another person to assist the Veteran in feeding himself, in dressing, and in personal hygiene.







CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 50 percent for overuse syndrome of the left hand have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §4.71a, Diagnostic Code 5216 (2013).

2.  The criteria for special monthly compensation due to loss of use of the left upper extremity have not been met.  38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.350(a)(2), 4.63 (2013). 

3.  The criteria for special monthly compensation due to the need for aid and attendance have been met.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.350, 3.352(a) (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  






The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 86 (2006).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters in February and in October 2009.  As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002); of Charles v. Principi, 16 Vet. App. 370 (2002); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (increase in severity of the disability and the effect that worsening has on employment.); and of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA and private medical records have been obtained, as have records from the Social Security Administration (SSA).  


The Veteran was provided with VA examinations in October 2008, in May 2009, in August 2009, and in January 2014.  As the examination reports contain medical history and findings pertaining to the rating criteria, the Board finds that the reports, taken together, are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical examination must be based on consideration of the history and describe the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one). 

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).






Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Overuse Syndrome of the Left Hand

The Veteran, who is right handed, is in receipt of a 50 percent rating for overuse syndrome of the left hand under Diagnostic Code 5216, which equates to unfavorable ankylosis of five digits of the minor hand.  There is no higher rating under Diagnostic Code 5216, but the disability can be evaluated under the Diagnostic Code for amputation.

When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion, the disability is to be rated at the level that best represents the overall disability, including as an amputation.  38 C.F.R. § 4.71a, Note (2) preceding Diagnostic Code 5216.

In order for ankylosis to be rated as amputation, the disability must be manifested by extremely unfavorable ankylosis.  Note (3)(i) preceding 38 C.F.R. § 4.71a,  Diagnostic Code 5216.  


In other words, in order to be rated as amputation, there must be ankylosis of both the metacarpophalangeal (MCP) joint and the proximal interphalangeal joint (PIP) either in extension or full flexion or with rotation or angulation of a bone.  Note (3)(ii) explains that if both the metacarpophalangeal and PIP joints of a digit are ankylosed, it should be evaluated as unfavorable ankylosis even if each joint was individually fixed in a favorable position. Note (3)(iii) also provides that if only the metacarpophalangeal or PIP joints were ankylosed and there was a gap of more than 2 inches (5.1 cm.) between the fingertips and the proximal transverse crease of the palm with the fingers flexed to the extent possible, the condition should be evaluated as unfavorable ankylosis.

In May 2009 on VA examination, it was noted that the Veteran was right-handed.  The extension of the left index finger PIP joint was limited by 20 degrees.  The gap between the index finger and proximal transverse crease of the hand on maximal flexion of the finger was one inch.  The extension of the long finger PIP joint was limited by 10 degrees.  The gap between the long finger and proximal transverse crease of the hand on maximal flexion of the finger was one inch.  The gap between his left thumb pad and fingers was one inch.  There was no ankylosis of any digits on the left hand.  Left hand strength was described as 3/5.

In July 2009 on VA neurological examination, there was weakness with flexion of the left index finger.  The examiner noted that the Veteran had overuse syndrome of the left hand with degenerative changes most severely involving the second and third MCP joints.

In September 2009, private medical records show a flare-up of left hand arthritis with swelling and soreness for a month.  Examination showed moderate swelling and tenderness over the left second, third, and fourth MCP joints.  Range of motion was limited secondary to pain.  Grip strength was decreased but sensation was intact.  




On VA examination in January 2014, there was a gap of one inch or more between the fingertips of the left index, long, ring, and little fingers and the transverse crease of the palm in attempting to touch the palm with the fingertips.  There was no objective evidence of painful motion.  Left hand grip strength was noted as 4 of 5.  There was no ankylosis of the thumb or fingers.  The examiner stated that the Veteran did not have functional impairment of the left hand such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.

The current 50 percent rating is the maximum rating for unfavorable ankylosis of five digits of the minor hand under Diagnostic Code 5216.  A higher rating may be based on the equivalency to an amputation.  In the absence of evidence of ankylosis of both the metacarpophalangeal (MCP) joints and the proximal interphalangeal joints (PIP) either in extension or full flexion or with rotation or angulation of a bone, the ankylosis does not more nearly approximate or equate to functional impairment of the left hand such that no effective function remains other than that which would be equally well served by an amputation with prosthesis, and a higher rating based on amputation is not warranted. 

Loss of Use of the Left Upper Extremity

The Veteran asserts that he has loss of use of the left upper extremity. 

The service-connected disabilities of the left upper extremity: overuse syndrome of the left hand, rated 50 percent; left rotator cuff impingement syndrome and degenerative arthritis, rated 30 percent; and left carpal tunnel syndrome and left cubital syndrome, rated 20 percent.

The criteria for loss of use requires evidence that no effective function remains other than that which would be equally well served by amputation.  




The determination will be made on the basis of the actual remaining function, whether acts of grasping, manipulation, etc., could be accomplished equally well by amputation stump with prosthesis.  38 C.F.R. § 3.350.

In September 2009, private medical records showed a mildly positive impingement sign.  The rotator cuff was intact, with no instability.  Left hand grip strength was decreased. 

The Veteran testified that his left hand stays swollen, that he cannot make a fist or hold a pencil, that he has no strength in the left hand, and that his fingertips are numb.

On VA examination in January 2014, the VA examiner noted mild or moderate impaired strength and coordination of the left upper extremity.  Left hand grip strength was 4 of 5.  The VA examiner stated that the service-connected disabilities of the left upper extremity: overuse syndrome, rotator cuff impingement syndrome, degenerative arthritis, carpal tunnel syndrome, and cubital syndrome, did not result in such left upper extremity disability that no effective function remained other than that which would be equally well served by an amputation with prosthesis.

While the Veteran does have impaired function of the left upper extremity, the Veteran does not have such a loss of effective function of the left upper extremity that would be equally well served by an amputation with prosthesis.  And special monthly compensation for loss of use of the left upper extremity is not warranted.  

Aid and Attendance

Special monthly compensation based on aid and attendance is payable when a Veteran is helpless or so nearly helpless that regular aid and attendance of another person is required.  38 C.F.R. § 3.352(a).




A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  A showing that the Veteran is unable to perform one of the enumerated disabling conditions is sufficient to establish the need for aid and attendance.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Service connection is in effect for: loss of use of right hand due to fragment wound, rated 70 percent; overuse syndrome of the left hand, rated 50 percent; left rotator cuff impingement syndrome and degenerative arthritis, rated 30 percent; left carpal tunnel syndrome and left cubital syndrome, rated 20 percent; posttraumatic stress disorder with mood disorder, rated 10 percent; and scars of the abdomen and right and left thumbs, rated noncompensable.

In October 2008 on VA examination, the Veteran was unable to use his right hand, unable to grip with his left hand, and unable to button or zip his clothes.

On VA examination in May 2009, the Veteran stated that he could not start a car, cut his food, open jars or bottles, button clothes, or tie shoes, and that his wife had to wash his back.

The Veteran testified that he requires help with washing his hair, shaving, cutting food, and using a fork.  His son testified that the Veteran had trouble brushing his teeth and buttoning his shirt, and that the Veteran's wife must help him with personal hygiene.

On VA aid and attendance examination in January 2014, the VA examiner stated that the Veteran needed assistance with anything requiring fine motor control, such as buttoning his clothes, cutting his food, tying his shoes, and combing his hair.  The VA examiner noted that the Veteran's wife assisted him with bathing.



The evidence of record, namely, that the Veteran needs assistance, requiring fine motor control, establishes that it is as likely as not that the criteria for regular aid and attendance of another person due to service-connected disabilities in the context of the inability to dress or to feed oneself or to keep oneself ordinarily clean and presentable are met. 

The Board therefore concludes that the Veteran prevails on the claim for special monthly compensation on the basis of the need for aid and attendance of another person.  

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1)  in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009).

Here, the rating criteria reasonably describe the disability level and symptomatology associated with overuse syndrome of the left hand.  



In other words, the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule.  Therefore referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Total Disability Rating for Compensation based on Individual Unemployability

During the appeal period, the Veteran has a schedular 100 percent rating.  The Veteran has not raised and the record does not raise the claim for a special monthly compensation under 38 U.S.C.A. § 1114(r). 


ORDER

A rating higher than 50 percent for overuse syndrome of the left hand is denied.

Special monthly compensation for loss of use of the left upper extremity is denied.

Special monthly compensation based on the need for regular aid and attendance of another person is granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


